Citation Nr: 1714576	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  15-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right eye disorder, to include the question of entitlement to compensation under 38 U.S.C.A. § 1160 as a paired organ.

2.  Entitlement to an effective date earlier than October 14, 2015, for the award of service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.

3.  Entitlement to an effective date earlier than October 14, 2015, for the award of service connection for traumatic brain injury (TBI), for accrued benefits purposes.

4.  Entitlement to an effective date earlier than October 14, 2015, for the award of service connection for headaches secondary to TBI, for accrued benefits purposes.

5.  Entitlement to an effective date earlier than October 14, 2015, for the award of service connection for vertigo secondary to TBI, for accrued benefits purposes.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1942 to September 1945.  The Veteran died in July 2016.  The appellant is the surviving spouse of the Veteran, who is substituted as the appellant for purposes of adjudicating the issues on appeal to completion.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the RO in Phoenix, Arizona, which denied compensation under 38 U.S.C.A. § 1160 for right eye impairment.  Further, as discussed below, this matter also comes on appeal from March and April 2016 ratings decisions of the RO in Oakland, California.

In October 2015, the Veteran filed a formal request for service connection for TBI and related issues.  Subsequently, in a March 2016 rating decision, the RO in Oakland, California, granted service connection for TBI, headaches, and vertigo, and assigned an initial effective date of October 14, 2015.  In an April 2016 rating decision, the RO in Oakland, California, also granted service connection for PTSD, and assigned an initial effective date of October 14, 2015.

The Veteran subsequently died in July 2016, and the appellant was substituted to continue the adjudication of the service connection issue on appeal.  In July 2016, VA received a letter that was signed by the appellant and the Veteran's daughters.  Per the letter, the appellant expressed disagreement with the effective dates assigned for the service-connected TBI, PTSD, headaches, and vertigo.  As such, the effective date issues are now on appeal before the Board.

A statement of the case (SOC) has not yet been issued regarding the earlier effective date issues on appeal; however, the Board finds that a SOC is not required in this case because the Board is exercising its jurisdiction derived from the filing of a notice of disagreement (NOD) by the appellant in July 2016 to find that an earlier effective date of April 10, 2014, is warranted for the service-connected TBI, PTSD, headaches, and vertigo, which constitutes a full grant of the benefits sought on appeal as to the effective date issues and rendering moot the purpose of the SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (stating that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction"); Percy v. Shinseki, 23 Vet. App 37, 44 (2009) (noting that the language used by Congress in enacting the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed). 

In January 2017, the appellant testified at a Board videoconference hearing at the RO in Oakland, California, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  Prior to death, the Veteran was service connected for enucleation of the left eye, which is a disability that resulted in the left eye being removed and replaced with a glass eye.

2.  During the relevant period on appeal, the Veteran was diagnosed with chronic open angle glaucoma and pseudophakia of the right eye, and ophthalmological testing of the right eye showed visual acuity of 20/200 or less, which was not the result of the Veteran's own willful misconduct.

3.  The Veteran had active service from July 1942 to September 1945.

4.  The Veteran's formal claim for service connection for TBI, which included the related issues of service connection for PTSD, headaches, and vertigo, was received on October 14, 2015. 

5.  On or about April 10, 2014, the Veteran informed VA that an informal claim pursuant to the fully developed claim program would be forthcoming.

6.  VA did not send the Veteran and/or representative a letter informing that the Veteran must complete and submit an enclosed VA Form 21-526, Veterans Application for Compensation and/or Pension, within one year of the date of the letter in order for the Veteran to be assigned an effective date of April 10, 2014; otherwise the effective date would be the date of receipt of the application.

7.  There is no formal or informal claim for service connection for TBI, PTSD, headaches, and/or vertigo prior to April 10, 2014.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the criteria for entitlement to compensation under 38 U.S.C.A. § 1160 for the right eye, as a paired organ, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 1160, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.383 (2016).

2.  The criteria for an effective date of April 10, 2014, for the award of service connection for TBI, for accrued benefits purposes, have been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.326(a), 3.400 (2016); 38 C.F.R. § 3.155 (2014).

3.  The criteria for an effective date of April 10, 2014, for the award of service connection for PTSD, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.326(a), 3.400 (2016); 38 C.F.R. § 3.155 (2014).

4.  The criteria for an effective date of April 10, 2014, for the award of service connection for headaches secondary to TBI, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. 
§§ 3.102, 3.103, 3.159, 3.326(a), 3.400 (2016); 38 C.F.R. § 3.155 (2014).

5.  The criteria for an effective date of April 10, 2014, for the award of service connection for vertigo secondary to TBI, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.326(a), 38 C.F.R. § 3.155 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision grants entitlement to compensation benefits under 38 U.S.C.A. § 1160 for the right eye, as a paired organ, for accrued benefits purposes, and also grants the earliest effective date available at law for the service-connected TBI, PTSD, headaches, and vertigo, which is a complete grant of the issues on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Right Eye Compensation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.383(a), compensation is payable for the combinations of service-connected and nonservice-connected disabilities . . . as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  Further, 38 C.F.R. § 3.383(a)(1) provides entitlement to compensation for a nonservice-connected eye disability when one eye is service-connected; and (i) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or (ii) the peripheral field of vision for each eye is 20 degrees or less.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Throughout the course of this appeal, the Veteran, appellant, and their daughter have asserted that compensation for the right eye is warranted pursuant to 38 U.S.C.A. § 1160.  Having reviewed all the relevant evidence of record, the Board finds that the criteria for entitlement to compensation under 38 U.S.C.A. § 1160 for the right eye, as a paired organ, for accrued benefits purposes, have been met.

Initially, the Board notes that the Veteran was service connected for enucleation of the left eye, which is a disability that resulted in the left eye being removed and replaced with a glass eye.  The Veteran had no visual acuity in the left eye.  In March 2014, the Veteran received a VA eye examination.  Per the examination report, the Veteran was diagnosed with chronic open angle glaucoma and pseudophakia of the right eye.  The Veteran had a diagnosed right eye disorder prior to death.  Nothing in the record indicates that the right eye disorders were the result of the Veteran's own willful misconduct.  

Per the March 2014 VA eye examination report, the Veteran had an uncorrected distance visual acuity of 10/200 in the right eye.  An April 2016 VA optometry treatment record included the following note concerning right eye visual 
acuity-"20/200 ??"  A May 2016 VA email reflects that a new VA eye examination could not be completed due to the fact the Veteran had no light perception.  Additionally, VA received multiple lay statements and took testimony from the appellant and her daughter describing the Veteran's significant visual deficits.  Taken together, when considered with all the other evidence of record, lay and medical, the Board finds that this evidence supports a finding that during the relevant period on appeal the Veteran had a right-eye visual acuity of 20/200 or less.  

Resolving all reasonable doubt in the appellant's favor, the Board finds that, prior to death, the Veteran was service-connected for enucleation of the left eye, which is a disability that resulted in the left eye being removed and replaced with a glass eye (no visual acuity), and that during the relevant period on appeal the Veteran was diagnosed with chronic open angle glaucoma and pseudophakia of the right eye, which was not the result of the Veteran's own willful misconduct.  Ophthal-mological testing of the right eye during the appeal period indicated visual acuity of 20/200 or less, and prior to the Veteran's death the right-eye vision was so bad that ophthalmological testing could not even be conducted.  As such, the criteria for entitlement to compensation under 38 U.S.C.A. § 1160 for the right eye, as a paired organ, for accrued benefits purposes, have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Benefits awarded pursuant to 38 U.S.C.A. § 1160 as a pair organ are paid as if the nonservice-connected disability is service connected.  As such, there is no need to discuss entitlement to service connection for a right eye disorder on a direct, or any other basis, as other theories of entitlement have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Earlier Effective Dates for Service-Connected Disabilities

The appellant has advanced that an earlier effective date for the service-connected TBI, PTSD, headache, and vertigo disabilities is warranted.

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2016) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155 (2016); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).

Pursuant to law and regulation in effect at the time of the Veteran's claim for benefits, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date the application form was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).

The Veteran had active service from July 1942 to September 1945.  Pursuant to an April 10, 2014 VA Form 27-0820, Report of General Information, on or about April 10, 2014, the Veteran informed VA that an informal claim pursuant to the fully developed claim program would be forthcoming.  Despite this notification, VA did 

not subsequently send the Veteran and/or representative a letter informing that the Veteran needed to complete and submit a VA Form 21-526, Veterans Application for Compensation and/or Pension, within one year of the date of the letter in order to be assigned an effective date of April 10, 2014.

On October 14, 2015, VA received a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, which requested service connection for TBI and included the related issues of service connection for PTSD, headaches, and vertigo.  Subsequently, in March and April 2016 ratings decisions, the RO granted service connection for TBI, PTSD, headaches, and vertigo, and assigned initial effective dates of October 14, 2015, the date of formal claim.  

Having reviewed all the evidence of record, lay and medical, the Board finds that an earlier effective date of April 10, 2014 is warranted for the service-connected TBI, PTSD, headaches, and vertigo.  Review of the record conveys that the earliest date of claim, either formal or informal, for service connection for these disabilities is April 10, 2014, and that the Veteran separated from service in September 1945.  While VA did not receive the Veteran's formal claim until October 14, 2015, over one year after the informal notification of an intent to file a claim, because VA never sent the Veteran a one-year notification letter with a copy of VA Form 21-526, Veterans Application for Compensation and/or Pension, the April 10, 2014 informal claim remained open until the filing of the October 14, 2015 formal claim.  

For these reasons, the Board finds that an earlier effective date of April 10, 2014 for the service connected TBI, PTSD, headaches secondary to TBI, and vertigo secondary to TBI, is warranted, for accrued benefits purposes, which is the earliest effective date available at law.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Compensation under 38 U.S.C.A. § 1160 for the right eye, as a paired organ, for accrued benefits purposes, is granted.

An effective date of April 10, 2014, for the grant of service connection for TBI, for accrued benefits purposes, is granted.

An effective date of April 10, 2014, for the grant of service connection for PTSD, for accrued benefits purposes, is granted.

An effective date of April 10, 2014, for the grant of service connection for headaches secondary to TBI, for accrued benefits purposes, is granted.

An effective date of April 10, 2014, for the grant of service connection for vertigo secondary to TBI, for accrued benefits purposes, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


